Citation Nr: 1450854	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a videoconference hearing before a Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims files.  

The issue on appeal was previously before the Board in September 2011 when it was remanded for additional evidentiary development.  

The record before the Board consists of the paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  


REMAND

The Veteran testified before a Veterans Law Judge in September 2011.  The Veterans Law Judge who presided at the hearing subsequently left employment at the Board.  In September 2012, the Veteran was informed of this and of his options for another Board hearing.  In November 2012, the Veteran submitted a statement to the Board indicating that he desired to attend a videoconference hearing before the Board.  Since the RO schedules video conference hearings before the Board, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



